 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 516 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2004 
Ms. Millender-McDonald submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
 
CONCURRENT RESOLUTION 
Congratulating Jimmy Haywood and Kenny Roy for setting world records in civil aviation history and commending youth aviation programs that encourage young minorities to enter the field of civil aviation. 
 
Whereas, on September 23, 2004, Jimmy Haywood and Kenny Roy set world records in civil aviation history; 
Whereas Jimmy Haywood, at the age of 11, became the youngest African American pilot to make an international flight; 
Whereas Kenny Roy, at the age of 14, passed Canada’s flight test and became the world’s youngest African American pilot licensed to fly solo; 
Whereas Jimmy Haywood and Kenny Roy received their flight training through the Aerosquad After School Program at Tomorrow’s Aeronautical Museum in Compton, California; 
Whereas the Aerosquad After School Program, founded by Robin Petgrave, provides a haven for young people to work and develop workplace ethics while taking seminars that focus on mathematics, airplane maintenance, and motor maintenance; and 
Whereas Jimmy Haywood and Kenny Roy worked in exchange for flight lessons offered through the Aerosquad After School Program: Now, therefore, be it 
 
That Congress— 
(1)congratulates Jimmy Haywood and Kenny Roy for setting world records in civil aviation history; and 
(2)commends the Aerosquad After School Program at Tomorrow’s Aeronautical Museum in Compton, California, as well as other youth aviation programs that encourage young minorities to enter the field of civil aviation. 
 
